DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second motion and/or orientation data" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as --the 
The term "substantially" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
aim 9 recites the limitation “training ultrasound data substantially all of which was collected by [...]” however, the specification does not define what “substantially all” is as to what is considered as “all” of the training ultrasound data (e.g. 60%, 70%, etc. of the training ultrasound data). Further clarification is required.
Claim 10 recites the limitation "the third motion and/or orientation data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the 
Claim 12 recites the limitation “the second ultrasound data” in line 8. There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –the .
The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 recites the limitation “training ultrasound data substantially all of which was collected by [...]” however, the specification does not define what “substantially all” is as to what is considered as “all” of the training ultrasound data (e.g. 60%, 70%, etc. of the training ultrasound data). Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg et al. (US 2017/0360401, December 21, 2017, applicant submitted prior art via the IDS, hereinafter “Rothberg”).
Regarding claim 18, Rothberg discloses an apparatus (ultrasound system 100, Fig. 1 and corresponding description; Figs. 1-18 and corresponding descriptions), comprising: 
a processing device (computing device 104, Fig. 1 and corresponding description) configured to: 
provide instructions for moving an ultrasound imaging device in operative communication with the processing device (ultrasound device 102, Fig. 1 and corresponding description) to a target position before providing any instructions for moving the ultrasound imaging device to a target orientation (“The computing device may store the generated guide path 208 locally and use the guide path to generate a sequence of instructions to provide to the operator. For example, the computing device may use the guide path 208 to generate the sequence of instructions: (1) "MOVE LATERAL," (2) "MOVE UP," and (3) "TWIST CLOCKWISE." These instructions may be, in turn, provided to the operator in a serial fashion to guide the operator to move the ultrasound device from the initial position 202 to the target position 204.” [0190]; examiner notes that instructions (1) and (2) are for moving the ultrasound imaging device to a target position and they occur before instruction (3) which is for moving the ultrasound imaging device to a target orientation because as stated above the instructions are provided in “serial fashion”).
Regarding claim 19, Rothberg further discloses wherein the processing device is configured, when providing the instructions for moving the ultrasound imaging device to the target position before providing any instructions for moving the ultrasound imaging device to the target orientation, to: 
access a statistical model configured to output instructions for translation, instructions for rotation, and instructions for tilting of the ultrasound imaging device (“An example implementation of a convolutional network is shown below in Table 1. The convolutional neural network [statistical model] shown in Table 1 may be employed to classify an input image (e.g., an ultrasound image). For example, the convolutional network shown in Table 1 may be configured to receive an input ultrasound image and provide an output that is indicative of which instruction from a set of instructions should be provided to an operator to properly position the ultrasound device. The set of instructions may include: (1) tilt the ultrasound device inferomedially, (2) rotate the ultrasound device counterclockwise, (3) rotate the ultrasound device clockwise, (4) move the ultrasound device one intercostal space down, (5) move the ultrasound device one intercostal space up, and (6) slide [translation] the ultrasound device medially.” [0269]; also see [0106]); and 
suppress the instructions for rotation and the instructions for tilting of the ultrasound imaging device and provide the instructions for translation of the ultrasound imaging device prior to determining that the ultrasound imaging device is at the target (“the computing device may use the guide path 208 to generate the sequence of instructions: (1) "MOVE LATERAL," (2) "MOVE UP," and (3) "TWIST CLOCKWISE." These instructions may be, in turn, provided to the operator in a serial fashion to guide the operator to move the ultrasound device from the initial position 202 to the target position 204.” [0190]; examiner notes that all other instructions subsequent to e.g. instruction (2), which is for translation, are suppressed prior to determining that the ultrasound imaging device is at the target position because as stated above the instructions are provided in “serial fashion”; also see “coarse instruction” and “fine instruction” of Fig. 3A-B and corresponding description which also occur serially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Cong et al. (US 2016/0174934, June 23, 2016, hereinafter “Cong”).
Regarding claims 1 and 20, Rothberg discloses an apparatus (ultrasound system 100, Fig. 1 and corresponding description; Figs. 1-8, 14-18 and corresponding descriptions) and corresponding method (method [0027]; Figs. 9-13 and corresponding descriptions), comprising:
a processing device (computing device 104, Fig. 1 and corresponding description) in operative communication with an ultrasound imaging device (ultrasound device 102, Fig. 1 and corresponding description), the processing device configured to:
based on determining that the ultrasound imaging device is in the default orientation, provide a second instruction for translating the ultrasound imaging device to a target position (“The coarse instruction [second instruction] 302 may be provided when the ultrasound device is positioned outside of a predetermined area [default orientation] on the subject. As shown, the coarse instruction 302 includes an indication of where the operator should position the ultrasound device on the subject to be within the predetermined area [target position]. In particular, the coarse instruction 302 comprises a symbol 308 (e.g., a star) showing where the predetermined region is located on a graphical image of the subject 301. The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to "POSITION ULTRASOUND DEVICE HERE" to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301.” [0194], Fig. 3A, re-produced below, and corresponding description; also see Fig. 2 and corresponding description; “In some embodiments, the operator may position the ultrasound device on the subject and a computing device (such as a mobile smartphone or a tablet) may generate a guidance plan for how to guide the operator to move the ultrasound device from an initial position [default orientation] on the subject to a target position on the subject. The guidance plan may comprise a series of simple instructions or steps [second instruction] (e.g., "MOVE UP," "MOVE DOWN," "MOVE LEFT," or "MOVE RIGHT") to guide the operator from the initial position to the target position.” [0154]; [0190]-[0191]); and

    PNG
    media_image1.png
    468
    317
    media_image1.png
    Greyscale

based on determining that the ultrasound imaging device is in the target position, provide a third instruction for rotating or tilting the ultrasound imaging device to a target orientation (“The fine instruction 312 may be provided when the ultrasound device is positioned within the predetermined area [target position] on the subject. As shown, the fine instruction [third instruction] 312 includes a symbol 314 indicating which direction the operator should move the ultrasound device. The symbol 314 may be animated in some implementations. For example, the symbol 314 (e.g., an arrow and/or model of the ultrasound device) may move in a direction in which the ultrasound device is to be moved. The fine instruction 312 may also comprise a message 316 that compliments the symbol 314 such as the message "TURN CLOCKWISE."[for rotating or tilting...to a target orientation]” [0195], Fig. 3B, re-produced below, and corresponding description; also see Fig. 2 and corresponding description; [0190]).

    PNG
    media_image2.png
    481
    356
    media_image2.png
    Greyscale

Although Rothberg discloses rotating or tilting the ultrasound imaging device to a default orientation (initial position, element 202, in Fig. 2 and corresponding description; also see e.g. “orientation” in [0061]) and as stated above, providing instructions for rotating or tilting the ultrasound imaging device (e.g. see instruction 316 in Fig. 3B above), Rothberg fails to disclose providing a first instruction for rotating or tilting the ultrasound imaging device to a default orientation. 
However, Cong teaches, in the same field of endeavor, providing a first instruction for rotating or tilting the ultrasound imaging device (“the guided imaging system generates an audio prompt for adjusting at least one of a current location and a current posture of the ultrasound probe in a respective linear or angular direction. For example, the audio prompt is optionally an audio instruction, such as "move the ultrasound probe to the left by 0.5 cm", "rotate the ultrasound probe clockwise by 5 degrees", "tilt the ultrasound probe forward by 4 degrees," "pan the ultrasound probe to the left by 10 degrees", etc.” [0095]) to a default orientation (“the guided imaging system generates (312) a guidance output for assisting an operator of the ultrasound probe to physically align (e.g., by hand or by another mechanical or electronic means) a current position of the ultrasound probe to the first position [default orientation] of the ultrasound probe associated with the first ultrasound image data.” [0093]; also see description of “starting position”, i.e. claimed default orientation in [0087], [0099]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothberg with providing a first instruction for rotating or tilting the ultrasound imaging device to a default orientation as taught by Cong in order to acquire post-procedure ultrasound images that can be associated with pre-procedure ultrasound images as images for the same location in the target area to compare pre- and post-procedure tissue ([0004]-[0006] of Cong). 
Regarding claim 2, Rothberg modified by Cong discloses the limitations of claim 1 as stated above, specifically regarding providing the first instruction for rotating or tilting the ultrasound imaging device to the default orientation. Rothberg further discloses wherein the processing device is configured, when providing the first instruction for rotating or tilting the ultrasound imaging device to the default orientation, to:
receive motion and/or orientation data from the ultrasound imaging device, wherein the motion and/or orientation data provides an indication of a motion and/or orientation of the ultrasound imaging device (“the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units). In this example, movement information from these sensors in the ultrasound device may be employed to determine the pose of the ultrasound device.” [0236]; examiner notes that “pose” includes “position and/or orientation” as stated in [0164]).
Rothberg fails to disclose determine, based on the motion and/or orientation data, that the ultrasound imaging device is not in the default orientation; and
provide the first instruction for rotating or tilting the ultrasound imaging device to the default orientation based on the motion and/or orientation data.
However, Cong further teaches, in the same field of endeavor, determine, based on the motion and/or orientation data (“During the pre-procedure ultrasound image acquisition, the location and posture of the ultrasound probe are tracked via a navigation system (e.g., a magnetic navigation system). The navigation system has a view field (e.g., a magnetic field produced by a magnetic field generator) in which a navigation probe, and optionally, a reference probe, can be detected. In some embodiments, the reference probe is attached to a part (e.g., skin) of the patient near the target area, and the navigation probe is rigidly attached to the ultrasound probe. Thus, the location and posture of the navigation probe relative to the reference probe can be tracked at all times when the ultrasound probe is maneuvered around the patient's body near the target area during image acquisition.” [0006]; also see “probe posture (e.g., location and/or orientation)” abstract), that the ultrasound imaging device is not in the default orientation (“After the interventional procedure is performed on the patient, the guided ultrasound imaging system determines the current location [i.e. not in the default orientation] of the navigation probe (e.g., the current location relative to the reference probe)” [0006]); and
(“After the interventional procedure is performed on the patient, the guided ultrasound imaging system determines the current location of the navigation probe (e.g., the current location relative to the reference probe) and generates a real-time guidance output to assist the operator to reposition the ultrasound probe to a previous location and posture used to obtain a pre-procedure ultrasound image.” [0006]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothberg with determine, based on the motion and/or orientation data, that the ultrasound imaging device is not in the default orientation; and provide the first instruction for rotating or tilting the ultrasound imaging device to the default orientation based on the motion and/or orientation data as taught by Cong in order to acquire post-procedure ultrasound images that can be associated with pre-procedure ultrasound images as images for the same location in the target area to compare pre- and post-procedure tissue ([0004]-[0006] of Cong).
Regarding claim 3, Rothberg further discloses wherein the ultrasound imaging device is configured to generate the motion and/or orientation data using one or more of an accelerometer, a gyroscope, or a magnetometer on the ultrasound imaging device (“the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units)” [0236]). 
Regarding claim 5, Rothberg further discloses wherein the processing device is further configured to: receive motion and/or orientation data from the ultrasound imaging device, wherein the motion and/or orientation data provides an indication of a motion and/or orientation (“the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units). In this example, movement information from these sensors in the ultrasound device may be employed to determine the pose of the ultrasound device.” [0236]; examiner notes that “pose” includes “position and/or orientation” as stated in [0164]).
Rothberg fails to disclose determine, based on the second motion and/or orientation data, that the ultrasound imaging device is in the default orientation. 
However, Cong further teaches, in the same field of endeavor, as best understood in light of the 35 USC 112(b) rejection stated above, determine, based on the second motion and/or orientation data (“During the pre-procedure ultrasound image acquisition, the location and posture of the ultrasound probe are tracked via a navigation system (e.g., a magnetic navigation system). The navigation system has a view field (e.g., a magnetic field produced by a magnetic field generator) in which a navigation probe, and optionally, a reference probe, can be detected. In some embodiments, the reference probe is attached to a part (e.g., skin) of the patient near the target area, and the navigation probe is rigidly attached to the ultrasound probe. Thus, the location and posture of the navigation probe relative to the reference probe can be tracked at all times when the ultrasound probe is maneuvered around the patient's body near the target area during image acquisition.” [0006]; also see “probe posture (e.g., location and/or orientation)” abstract), that the ultrasound imaging device is in the default orientation (“determining that the current position of the ultrasound probe has reached alignment with the first position [default orientation] of the ultrasound probe in accordance with predetermined alignment criteria” [0026]; also see that the “quantitative alignment information” is e.g. “quantitative relative probe position and orientation information” as stated in [0042] ).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothberg with determine, based on the second motion and/or orientation data, that the ultrasound imaging device is in the default orientation as taught by Cong in order to acquire post-procedure ultrasound images that can be associated with pre-procedure ultrasound images as images for the same location in the target area to compare pre- and post-procedure tissue ([0004]-[0006] of Cong).
Regarding claim 6, Rothberg further discloses wherein the processing device is configured, when providing the second instruction for translating the ultrasound imaging device to the target position, to: 
receive first ultrasound data from the ultrasound imaging device (“The method may include obtaining an ultrasound image of a subject captured using the ultrasound device. For example, the computing device may communicate with the ultrasound device to generate ultrasound data and send the generated ultrasound data to the computing device. The computing device may, in turn, use the received ultrasound data to generate the ultrasound image.” [0157]);
 determine, based on the first ultrasound data, that the ultrasound imaging device is not at the target position (“In some embodiments, the method may further include generating, using the ultrasound image, a guidance plan for how to guide the operator to capture an ultrasound image of the subject containing the target anatomical view when a determination is made that the ultrasound image does not contain the target anatomical view.” [0158]); and 
(“The guidance plan may comprise, for example, a guide path along which an operator may be guided between an initial position of the ultrasound device on the subject and a target position of the ultrasound device on the subject where an ultrasound image that contains the target anatomical view may be captured. For example, the initial position of the ultrasound device may be identified using the ultrasound image and the target position of the ultrasound device may be identified using the target anatomical view. Once the initial and target positions of the ultrasound device have been identified, a guide path may be determined between the two positions.” [0158]; also see “the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction” [0011]).
Regarding claim 7, Rothberg further discloses wherein the processing device is configured, when providing the second instruction for translating the ultrasound imaging device to the target position based on the first ultrasound data, to: 
input the first ultrasound data to a statistical model configured to output instructions for moving the ultrasound imaging device based on inputted ultrasound data (“the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by analyzing the ultrasound image using a deep learning technique. In some embodiments, the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network [statistical model]. In some embodiments, the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by using the multi-layer neural network to obtain an output that is indicative of an anatomical view contained in the ultrasound image.” [0009]; also see e.g. [0006], [0013], [0019], [0045], [0106]).
Regarding claim 8, Rothberg further discloses wherein the processing device is further configured to:
 receive, from the statistical model, an instruction corresponding to translating the ultrasound imaging device and an instruction corresponding to rotating or tilting the ultrasound imaging device (“identifying an anatomical view contained in the ultrasound image using the automated image processing technique; and determining whether the anatomical view contained in the ultrasound image matches the target anatomical view. In some embodiments, the computing device is configured to, responsive to a determination that the anatomical view contained in the ultrasound image does not match the target anatomical view, generate the at least one instruction using the anatomical view contained in the ultrasound image. In some embodiments, the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction.” [0010]-[0011]; also see [0009], [0045]-[0047]); and 
provide, as the second instruction, the instruction corresponding to translating the ultrasound imaging device and not the instruction corresponding to rotating or tilting the ultrasound imaging device (“the computing device may use the guide path 208 to generate the sequence of instructions: (1) "MOVE LATERAL," (2) "MOVE UP," and (3) "TWIST CLOCKWISE." These instructions may be, in turn, provided to the operator in a serial fashion to guide the operator to move the ultrasound device from the initial position 202 to the target position 204.” [0190]; examiner notes that instructions (1) and (2) in the sequence correspond to the claimed second instruction).
Regarding claim 9, Rothberg further discloses, as best understood in light of the 35 USC 112(b) rejections stated above, wherein the statistical model has been trained on training ultrasound data substantially all of which was collected by one or more other ultrasound imaging devices in the default orientation and/or the target position (“A neural network may be trained using, for example, labeled training data. The labeled training data may comprise a set of example inputs and an answer associated with each input. For example, the training data may comprise a plurality of ultrasound images that are each labeled with an anatomical view that is contained in the respective ultrasound image. In this example, the ultrasound images may be provided to the neural network to obtain outputs that may be compared with the labels associated with each of the ultrasound images.” [0259]; also see [0106], [0115], [0289]).
Regarding claim 10, Rothberg modified by Cong discloses the limitations of claim 1 as stated above. Rothberg further discloses, wherein the processing device is further configured to:
receive, subsequent to providing the second instruction (“the guidance plan may be updated (e.g., continuously updated) [i.e. subsequent] based on the actions actually taken by an operator. In some embodiments, the guidance plan may be updated when the action taken by an operator does not match the instruction provided to the operator. For example, the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” [0161]), (“the ultrasound device may comprise one or more sensors configured to detect movement (e.g., accelerometers, gyroscopes, compasses, and/or inertial measurement units). In this example, movement information from these sensors in the ultrasound device may be employed to determine the pose of the ultrasound device.” [0236]; examiner notes that “pose” includes “position and/or orientation” as stated in [0164]).
Rothberg fails to disclose determine, based on the motion and/or orientation data, that the ultrasound imaging device is not in the default orientation; and
provide a fourth instruction for moving the ultrasound imaging device to the default orientation based on the third motion and/or orientation data.
However, Cong further teaches as best understood in light of the 35 USC 112(b) rejection stated above, in the same field of endeavor, determine, based on the motion and/or orientation data (“During the pre-procedure ultrasound image acquisition, the location and posture of the ultrasound probe are tracked via a navigation system (e.g., a magnetic navigation system). The navigation system has a view field (e.g., a magnetic field produced by a magnetic field generator) in which a navigation probe, and optionally, a reference probe, can be detected. In some embodiments, the reference probe is attached to a part (e.g., skin) of the patient near the target area, and the navigation probe is rigidly attached to the ultrasound probe. Thus, the location and posture of the navigation probe relative to the reference probe can be tracked at all times when the ultrasound probe is maneuvered around the patient's body near the target area during image acquisition.” [0006]; also see “probe posture (e.g., location and/or orientation)” abstract), that the ultrasound imaging (“After the interventional procedure is performed on the patient, the guided ultrasound imaging system determines the current location [i.e. not in the default orientation] of the navigation probe (e.g., the current location relative to the reference probe)” [0006]); and
provide a fourth instruction for moving the ultrasound imaging device to the default orientation based on the third motion and/or orientation data (“After the interventional procedure is performed on the patient, the guided ultrasound imaging system determines the current location of the navigation probe (e.g., the current location relative to the reference probe) and generates a real-time guidance output to assist the operator to reposition the ultrasound probe to a previous location and posture used to obtain a pre-procedure ultrasound image.” [0006]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Rothberg with determine, based on the motion and/or orientation data, that the ultrasound imaging device is not in the default orientation; and provide a fourth instruction for moving the ultrasound imaging device to the default orientation based on the third motion and/or orientation data as taught by Cong in order to acquire post-procedure ultrasound images that can be associated with pre-procedure ultrasound images as images for the same location in the target area to compare pre- and post-procedure tissue ([0004]-[0006] of Cong).
Regarding claim 11, Rothberg further discloses wherein the processing device is further configured to:
receive ultrasound data from the ultrasound imaging device (“The at least one processor is configured to: obtain an ultrasound image of a subject captured by an ultrasound device” [0007]; also see “The method may include obtaining an ultrasound image of a subject captured using the ultrasound device. For example, the computing device may communicate with the ultrasound device to generate ultrasound data and send the generated ultrasound data to the computing device. The computing device may, in turn, use the received ultrasound data to generate the ultrasound image.” [0157]); and
determine, based on the ultrasound data, that the ultrasound imaging device is at the target position (“responsive to a determination that the ultrasound image contains the target anatomical view, provide an indication to the operator that the ultrasound device is properly positioned.” [0007]; also see “If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.” [0181]).
Regarding claim 12, Rothberg further discloses, as best understood in light of the 35 USC 112(b) rejection stated above, wherein the processing device is configured, when providing the third instruction for rotating or tilting the ultrasound imaging device to the target orientation, to: 
receive ultrasound data from the ultrasound imaging device (“The method may include obtaining an ultrasound image of a subject captured using the ultrasound device. For example, the computing device may communicate with the ultrasound device to generate ultrasound data and send the generated ultrasound data to the computing device. The computing device may, in turn, use the received ultrasound data to generate the ultrasound image.” [0157]); 
determine, based on the ultrasound data, that the ultrasound imaging device is not in the target orientation (“In some embodiments, the method may further include generating, using the ultrasound image, a guidance plan for how to guide the operator to capture an ultrasound image of the subject containing the target anatomical view when a determination is made that the ultrasound image does not contain the target anatomical view.” [0158]); and 
provide the third instruction for rotating or tilting the ultrasound imaging device to the target orientation based on the second ultrasound data (“The guidance plan may comprise, for example, a guide path along which an operator may be guided between an initial position of the ultrasound device on the subject and a target position of the ultrasound device on the subject where an ultrasound image that contains the target anatomical view may be captured. For example, the initial position of the ultrasound device may be identified using the ultrasound image and the target position of the ultrasound device may be identified using the target anatomical view. Once the initial and target positions of the ultrasound device have been identified, a guide path may be determined between the two positions.” [0158]; also see “the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction” [0011]).
Regarding claim 13, Rothberg further discloses wherein the processing device is configured, when providing the third instruction for rotating or tilting the ultrasound imaging device to the target orientation based on the second ultrasound data, to:
input the ultrasound data to a statistical model configured to output instructions for moving the ultrasound imaging device based on inputted ultrasound data (“the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by analyzing the ultrasound image using a deep learning technique. In some embodiments, the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by providing the ultrasound image as an input to a multi-layer neural network [statistical model]. In some embodiments, the computing device is configured to determine whether the ultrasound image contains the target anatomical view at least in part by using the multi-layer neural network to obtain an output that is indicative of an anatomical view contained in the ultrasound image.” [0009]; also see e.g. [0006], [0010]-[0011] [0013], [0019], [0045], [0106]).
Regarding claim 14, Rothberg further discloses wherein the processing device is further configured to: 
receive, from the statistical model, an instruction corresponding to translating the ultrasound imaging device and an instruction corresponding to rotating or tilting the ultrasound imaging device (“identifying an anatomical view contained in the ultrasound image using the automated image processing technique; and determining whether the anatomical view contained in the ultrasound image matches the target anatomical view. In some embodiments, the computing device is configured to, responsive to a determination that the anatomical view contained in the ultrasound image does not match the target anatomical view, generate the at least one instruction using the anatomical view contained in the ultrasound image. In some embodiments, the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction.” [0010]-[0011]; also see [0009], [0045]-[0047]); and 
provide, as the third instruction, the instruction corresponding to rotating or tilting the ultrasound imaging device and not the instruction corresponding to translating the ultrasound (“the computing device may use the guide path 208 to generate the sequence of instructions: (1) "MOVE LATERAL," (2) "MOVE UP," and (3) "TWIST CLOCKWISE." These instructions may be, in turn, provided to the operator in a serial fashion to guide the operator to move the ultrasound device from the initial position 202 to the target position 204.” [0190]; examiner notes that instruction (3) in the sequence corresponds to the claimed third instruction).
	Regarding claim 15, as best understood in light of the 35 USC 112(b) rejection stated above, Rothberg further discloses wherein the statistical model has been trained on training ultrasound data substantially all of which was collected by one or more other ultrasound imaging devices in the default orientation and/or the target position (“A neural network may be trained using, for example, labeled training data. The labeled training data may comprise a set of example inputs and an answer associated with each input. For example, the training data may comprise a plurality of ultrasound images that are each labeled with an anatomical view that is contained in the respective ultrasound image. In this example, the ultrasound images may be provided to the neural network to obtain outputs that may be compared with the labels associated with each of the ultrasound images.” [0259]; also see [0106], [0115], [0289]).
	Regarding claim 16, Rothberg further discloses wherein the processing device is further configured to: 
receive, subsequent to providing the third instruction, ultrasound data from the ultrasound imaging device (“The method may include obtaining an ultrasound image of a subject captured using the ultrasound device. For example, the computing device may communicate with the ultrasound device to generate ultrasound data and send the generated ultrasound data to the computing device. The computing device may, in turn, use the received ultrasound data to generate the ultrasound image.” [0157]; also see “the guidance plan may be updated (e.g., continuously updated) [i.e. subsequent] based on the actions actually taken by an operator. In some embodiments, the guidance plan may be updated when the action taken by an operator does not match the instruction provided to the operator. For example, the computing device may issue an instruction for the operator to move the ultrasound device left and the operator may have inadvertently moved the ultrasound device up. In this example, the computing device may generate a new guidance plan between the current position of the ultrasound device and the target position of the ultrasound device.” [0161]); 
determine, based on the ultrasound data, that the ultrasound imaging device is not in the target position (“In some embodiments, the method may further include generating, using the ultrasound image, a guidance plan for how to guide the operator to capture an ultrasound image of the subject containing the target anatomical view when a determination is made that the ultrasound image does not contain the target anatomical view.” [0158]); and 
provide a fifth instruction for moving the ultrasound imaging device to the target position based on the ultrasound data (“The guidance plan may comprise, for example, a guide path along which an operator may be guided between an initial position of the ultrasound device on the subject and a target position of the ultrasound device on the subject where an ultrasound image that contains the target anatomical view may be captured. For example, the initial position of the ultrasound device may be identified using the ultrasound image and the target position of the ultrasound device may be identified using the target anatomical view. Once the initial and target positions of the ultrasound device have been identified, a guide path may be determined between the two positions.” [0158]; also see “the computing device is configured to provide the at least one instruction at least in part by providing an instruction to move the ultrasound device in a translational direction and/or a rotational direction” [0011]).
Regarding claim 17, Rothberg further discloses wherein the processing device is further configured to: 
receive ultrasound data from the ultrasound imaging device (“The at least one processor is configured to: obtain an ultrasound image of a subject captured by an ultrasound device” [0007]; also see “The method may include obtaining an ultrasound image of a subject captured using the ultrasound device. For example, the computing device may communicate with the ultrasound device to generate ultrasound data and send the generated ultrasound data to the computing device. The computing device may, in turn, use the received ultrasound data to generate the ultrasound image.” [0157]); and 
determine, based on the ultrasound data, that the ultrasound imaging device is in the target orientation (“responsive to a determination that the ultrasound image contains the target anatomical view, provide an indication to the operator that the ultrasound device is properly positioned.” [0007]; also see “assessing position and orientation of an ultrasonic probe is provided” [0100]; also see “If the computing device 104 determines that the ultrasound image 110 contains the target anatomical view, the computing device 104 may provide an indication to the operator using a display 106 that the ultrasound device 102 is properly positioned.” [0181]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Cong as applied to claim 1 above and further in view of Kommu CHS (US 2017/0238907, August 24, 2017, hereinafter “Kommu”).
Regarding claim 4, Rothberg modified by Cong discloses the limitations of claim 1 as stated above but fails to disclose wherein the default orientation comprises: a longitudinal axis of the ultrasound imaging device being parallel to gravity; and a longitudinal axis of a sensor of the ultrasound imaging device being perpendicular to a longitudinal axis of a subject being imaged.
However, Kommu teaches, in the same field of endeavor, wherein the default orientation (“starting or select position” [0058], Fig. 4 and corresponding description) comprises: a longitudinal axis of the ultrasound imaging device being parallel to gravity (see ultrasound probe 126 in Fig. 4, re-produced below, and corresponding description); and a longitudinal axis of a sensor of the ultrasound imaging device being perpendicular to a longitudinal axis of a subject being imaged (see ultrasound probe 126 and patient 402 in Fig. 4, re-produced below, and corresponding description).

    PNG
    media_image3.png
    703
    383
    media_image3.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793